 30321 NLRB No. 3DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1993 unless otherwise indicated.Millwrights, Conveyors and Machinery ErectorsLocal Union No. 1031, affiliated with the
United Brotherhood of Carpenters and Joiners
of America, AFL±CIO and Service EmployeesInternational Union Local 557, AFL±CIO andMichelle Bonta and Ruth E. Walts. Cases 9±CA±31068, 9±CA±31347, 9±CA±31355, 9±CA±
31072, and 9±CA±31209April 25, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDFOXOn August 15, 1994, Administrative Law JudgeRobert C. Batson issued the attached decision. The Re-
spondent and the General Counsel each filed excep-
tions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The General Counsel excepts, inter alia, to thejudge's failure to find that the Respondent violated
Section 8(a)(5) and (1) of the Act by its unilateralchange in employee Ruth Walts' working conditions
and its unilateral layoff of Walts and employee
Michelle Bonta. For the reasons set forth below, we
find merit in the General Counsel's exceptions.The undisputed facts and relevant sequence ofevents are as follows. The Respondent is a labor orga-
nization with offices in Louisville, Kentucky. In May
1993,1clerical employee Debra Rice gave the Re-spondent a 2-week resignation notice. On or about
May 24, the Respondent's then financial secretary,
Fred Stallings, hired Michelle Bonta as a probationary
employee to replace Rice. Following Rice's departure,
Bonta worked with clerical Ruth Walts, who had been
employed by the Respondent since July 1989, and who
was also Bonta's sister.An intraunion election was held in June, resulting inGeorge Blackburn replacing Stallings as the financial
secretary. On July 15, when Blackburn formally took
office, he called an executive board meeting where, in
his position as the financial secretary, he was given
``complete supervision and control of all personnel and
properties of Local 1031.''On July 22, Walts and Bonta, the Respondent's onlyclerical employees, signed authorization cards for Serv-
ice Employees International Union, AFL-CIO, CLC,
Local 557 (SEIU or the Union) to be their exclusive
collective-bargaining representative. By letter dated
August 4 to the Respondent's president, Ed Bleemel,
SEIU's business agent, Paul Hounshell, requested vol-untary recognition of the Union. On August 5, theUnion filed a representation petition seeking to be cer-
tified as the bargaining representative for the Respond-
ent's clerical employees. About 1 week later, Bleemel
informed Hounshell that he had received the August 4
letter and saw no problem with voluntarily recognizing
the Union. Bleemel advised Hounshell that he would
submit the request for recognition to the membership
at the next meeting.On or about August 15, Walts mailed copies of therepresentation petition to Blackburn and the Respond-
ent's board of trustees. Also, on or about August 15
or 16, Rice talked to Blackburn about returning to
work for Local 1031.On August 19, the Respondent held its regularmonthly executive board and membership meeting. At
that meeting the membership voted to rehire Rice, lay
off Bonta, and voluntarily recognize the Union.On August 20, between 8:15 and 8:30 a.m.,Blackburn called Bonta into his office and told her that
Rice had been rehired and that Bonta's services were
no longer needed. At the same time, Blackburn in-
formed Walts that Rice would be ``in charge of all of-
fice personnel,'' and that she would assume the re-
sponsibility for the accounts payable work and handle
all of Blackburn's correspondence. Walts testified that,
in addition to these duties, Rice also assumed respon-
sibility for the accounts receivable work and for open-
ing the mail.On or about August 25 or 26, Hounshell advisedBleemel that Bonta had been laid off. On receipt of
this information, Bleemel sent a letter to the Respond-
ent's executive board members stating that the actions
taken by the executive board at its August 19 meeting
were unauthorized, had ``exposed [the] Local to unlim-
ited legal action and costs,'' and was embarrassing
since the Respondent could be labeled as a ``union
buster.'' Bleemel's letter further advised the executive
board members that, in his capacity as president and
executive officer of Local 1031, he was reinstating
Bonta with backpay and benefits, and that he was reas-
signing Walts to her previous duties.On August 26, Walts telephoned Bonta and told herBleemel was reinstating her to work. When Bonta ar-
rived for work, she was given a copy of Bleemel's let-
ter and received her regular paycheck that included an
amount for the time she was off work. However, on
August 27, when Blackburn returned to the office, he
laid off Bonta again. Blackburn memorialized his ac-
tion in a letter signed by himself and three of the Re-
spondent's trustees, advising Bonta that her layoff had
been an official action by the executive board on Au-
gust 19. He apologized for her having been ``subjected
to the unauthorized acts of Edward Bleemel,'' and he
informed Bonta that she was no longer an employee of
the Respondent as of August 20 and that any pay she 31CARPENTERS LOCAL 10312We agree with the judge, for the reasons stated by him, that theRespondent's interrogation of Walts regarding the unfair labor prac-
tice charge she filed violated Sec. 8(a)(1) and that its subsequent lay-
off of her violated Sec. 8(a)(3), (4), and (1).3We disavow the judge's statement in his decision that the ``un-conscionable delay in commencing bargaining [for a collective-bar-
gaining agreement] was not the fault of the employer, but much
more attributable to the dereliction of the Union.'' Such a conclusion
is unsupportable from the record evidence, and, in any event, any
delay in scheduling the first negotiating session between the parties
was not an issue in this case.4Contrary to the General Counsel's contention, we do not find thatthe Respondent's relocation of its office, which resulted in a signifi-
cant increase in Walts' commuting time, violated Sec. 8(a)(5). The
complaint did not allege that the Respondent's decision to move was
unlawful or that the Respondent refused to bargain with the Union
over the effects of its decision to move its office. Under these cir-
cumstances, we do not find that the increase in Walts' commuting
time constituted unlawful unilateral action by the Respondent.Further, we do not find that the General Counsel established thatthe changes in Walts' work assignments had a significant impact on
Walts' work. The record does not contain a clear, complete descrip-
tion of Walts' job duties either before or after the changes, nor the
percentage of Walts' work time that was spent on performing the
duties that were taken away from her and given to Rice. Under theseContinuedhad received for employment beyond that date was``unauthorized and illegal.''On receipt of this letter, Bonta immediately tele-phoned Hounshell to inform him that Blackburn had
again laid her off. Hounshell telephoned Blackburn to
discuss the situation and during the course of their
conversation pointed out that Bonta's tenure of service
was a mandatory subject of bargaining, that the Re-
spondent's actions may have violated the Act, and that
the Respondent needed to bargain with the Union be-
fore taking any further action.The Respondent's office hours were from 7:30 a.m.to 4:30 p.m. Prior to August 19, Walts worked from
7:30 a.m. to 4 p.m. and Bonta worked from 8 a.m. to
4:30 p.m. After Bonta was laid off, Rice instructed
Walts to continue to begin work at 7:30 a.m., and
Blackburn instructed Walts to stay until 4:30 p.m. This
additional one-half hour in Walts' work hours was ne-
cessitated by Rice's inability to start working imme-
diately after she was rehired.In early October the Respondent moved from itsBardstown Road location to a much smaller facility on
Dixie Highway, resulting in a much longer commute
for Walts.On October 12, Walts filed an unfair labor practicecharge with the Board against the Respondent over the
Respondent's changing her working conditions and
work assignments. When Blackburn received a copy of
the charge, he called Walts into his office and asked
her how her working conditions had changed. Walts
told him she was not obligated to discuss the charge
with him and that he should speak with Hounshell.
Walts immediately reported the interrogation to
Hounshell, who telephoned Blackburn and reminded
him of the limitations imposed by the Act on an em-
ployer's ``right to make changes in job assignments,
work assignments, and [take] disciplinary actions.''Sometime after November 19, while Walts was onvacation, she was sent a certified letter stating that she
was ``no longer an employee of Local Union #1031.''
The letter stated that she had been laid off ``due to
lack of work.''The complaint alleged that the layoff of Bonta andWalts and the change in Walts' work assignments and
hours of work, without notice to the Union and afford-
ing the Union an opportunity to bargain with respect
to these changes and their effects, violated Section
8(a)(5) and (1) of the Act. The judge failed to make
a finding with regard to the Respondent's obligation to
bargain with the Union over its decisions to lay off
Bonta and Walts. He did, however, dismiss the com-
plaint allegation regarding the Respondent's failure to
bargain over the changes in Walts' hours and work as-
signments, finding that those changes had an insignifi-
cant impact on Walts' employment and that the
changes were not discriminatorily motivated. We find,contrary to the judge, that the Respondent's decision tolay off Bonta and Walts and to change Walts' hours,
without prior notice to or bargaining with the Union,
violated Section 8(a)(5) and (1) of the Act.2It is well settled that unilateral decisions made by anemployer during the course of a collective-bargaining
relationship concerning matters that are mandatory
subjects of bargaining are regarded as a per se refusal
to bargain. NLRB v. Katz, 369 U.S. 736 (1962). It isalso well established, with limited exceptions, that the
decision to lay off employees is a mandatory subject
of bargaining. Holmes & Narver, 309 NLRB 146(1992); NLRB v. Advertising Mfg. Co., 823 F.2d 1086,1090 (7th Cir. 1987). Similarly, the ``particular hours
of the day and the particular days of the week during
which employees shall be required to work are subjects
well within the realm of `wages, hours, and other
terms and conditions of employment' about which em-
ployers and unions must bargain.'' Meat Cutters Local189 v. Jewel Tea Co., 381 U.S. 676, 691 (1965).Here, after voluntarily recognizing the Union as itsemployees' bargaining representative, the Respondent
decided to lay off Bonta, change Walts' working
hours, and then lay off Walts. All these decisions were
made without prior notice to or bargaining with the
Union.3Contrary to the judge, we find that the Respondent'schange in Walts' hours of work had a significant ad-
verse impact on her. The Respondent's requirement
that Walts work an extra one-half hour daily rep-
resented a substantial change in Walts' working condi-
tions, which the Respondent was not privileged to im-
pose without first notifying and bargaining with the
Union.4 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
circumstances, we adopt the judge's finding that the changes inWalts' work assignments had no significant adverse impact on her
employment, and we accordingly dismiss this complaint allegation.5We emphasize that we are not holding that every unilateral deci-sion that only affects one individual employee constitutes a per se
violation of Sec. 8(a)(5). Rather, in each case the Board must con-
sider the employer's conduct in light of all of the circumstances, in-
cluding, as has been illustrated in this case, whether the General
Counsel has established that the conduct had a significant impact on
the work of one or more employees.6In light of this finding, we find it unnecessary to pass on theGeneral Counsel's exception to the judge's dismissal of the com-
plaint allegation that the Respondent's decision to lay off Bonta also
violated Sec. 8(a)(3) of the Act.Although Member Cohen agrees with the 8(a)(5) result, he findsit unnecessary and unwise to overturn extant precedent. In this re-
gard, he notes that, in the first 2 months of the bargaining relation-
ship, Respondent laid off two employees and changed the working
hours of one of them. These two employees comprised the entire
unit. In these circumstances, Member Cohen concludes that Re-
spondent's entire course of conduct violated Sec. 8(a)(5). He does
not pass on whether each act, viewed separately, would establish a
violation. That result requires the reversal of extant precedent. No
party has sought such a reversal, and no one has briefed the issue.
Based on the above, Member Cohen would not gratuitously reach
out and overturn 20 years of precedent.Although not raised by the parties in this case, wenote that the Board has held in some prior cases, with-
out any analysis or rationale, that a change in terms or
conditions of employment affecting only one employee
does not constitute a violation of Section 8(a)(5). See
Mike O'Connor Chevrolet, 209 NLRB 701 (1974);Mark J. Leach Electrical Contractors, 251 NLRB1100 (1980); and Santa Rosa Blueprint Service, 288NLRB 762 (1988). We find that this holding, which
would require the dismissal of the complaint in this
case, is erroneous as a matter of law, and we overrule
those cases to the extent inconsistent with our decision
in this case.Nothing in the Act nor in the legislative history lim-its 8(a)(5) violations to conduct affecting more than
one employee. Nor would such a limit comport with
the statutory scheme. It cannot be seriously questioned
that an employer's unilateral decision to lay off one
employee in a unit of two employees, such as hap-
pened in this case, seriously undermines the union's
status as the employees' bargaining representative and
is as destructive to the bargaining process as is an em-
ployer's unilateral decision to lay off two or more em-
ployees in a larger unit. Similarly, it would be illogical
to allow an employer to escape its bargaining obliga-
tion with its employees' bargaining representative sim-
ply by instituting a series of unilateral changes, each
of which affected only one employee.We further note that the Board has on occasionfound an 8(a)(5) violation where the employer's unilat-
eral decision affected only one employee, without ref-
erence to the Mike O'Connor line of cases. See, e.g.,Sheraton Hotel Waterbury, 312 NLRB 304, 307(1993), and Central Broadcast Co., 280 NLRB 501,517±518, 535 (1986). Given the Board's inconsistency
in this area, we find it advisable to announce in this
case our view that the Board is not precluded from
finding an 8(a)(5) violation where the employer's uni-
lateral decision affected only one employee.5We find further that the judge's reliance on an ab-sence of discriminatory motivation in dismissing the
8(a)(5) allegation is clearly erroneous since discrimina-
tory motivation is not a prerequisite for finding a vio-
lation of Section 8(a)(5). Production Plated Plastics,247 NLRB 595, 596 fn. 3 (1980).Accordingly, we find that the Respondent's decisionto lay off unit employees Bonta and Walts and tochange Walts' hours of work without notice to andbargaining with the Union violated Section 8(a)(5) and(1) of the Act.6AMENDEDCONCLUSIONSOF
LAWSubstitute the following for paragraph 7.``7. The Respondent has committed unfair laborpractices in violation of Section 8(a)(5) of the Act by
failing and refusing to notify and bargain with the
Union over the terms and conditions of employment of
its employees, by making unilateral decisions to lay off
employees Michelle Bonta and Ruth Walts and to
change Ruth Walts' hours of work.''AMENDEDREMEDYAs the Respondent has violated Section 8(a)(5) ofthe Act by failing to notify and bargain with the Union
over its unilateral decisions to lay off employees
Michelle Bonta and Ruth Walts and to change Ruth
Walts' hours of work, we shall order the Respondent
to bargain with the Union over these decisions, as well
as the effects of these decisions. We shall also order
the Respondent to offer reinstatement to employees
Michelle Bonta and Ruth Walts and to pay them back-
pay to compensate for any loss of earnings and other
benefits they may have suffered as a result of the un-
lawful actions taken against them. Backpay shall be
based on the earnings that the employees would have
received during the applicable period, less any net in-
terim earnings, and shall be computed in the manner
prescribed in F.W. Woolworth Co.
, 90 NLRB 289(1950), with interest to be computed in the manner de-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987). We shall also modify the judge's rec-
ommended order to reflect these changes.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as set
forth in full below and orders that the Respondent,
Millwrights, Conveyors and Machinery Erectors Local
Union No. 1031, affiliated with the United Brother- 33CARPENTERS LOCAL 10317If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''hood of Carpenters and Joiners of America, AFL±CIO,Louisville, Kentucky, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Interrogating its employees concerning unfairlabor practice charges they have filed against the Re-
spondent with the National Labor Relations Board.(b) Laying off and thereafter failing and refusing toreinstate its employees because they engage in union
and protected concerted activities or for filing unfair
labor practice charges against it with the National
Labor Relations Board.(c) Unilaterally laying off employees and changingtheir hours of work without providing Service Employ-
ees International Union Local No. 557, AFL±CIO with
notice and an opportunity to bargain about the deci-
sions and the effects of those decisions.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union concerningthe decision to lay off employees Michelle Bonta and
Ruth Walts and to change Walts' hours of work, and
the effects of those decisions.(b) Make Michelle Bonta and Ruth Walts whole forany loss of pay and other benefits they may have suf-
fered by reason of the unlawful actions taken against
them.(c) Offer immediate and full reinstatement toMichelle Bonta and Ruth Walts to their former posi-
tions of employment or, if such positions are no longer
available, to substantially equivalent positions without
prejudice to the seniority or other rights and privileges
previously enjoyed, and remove from its personnel
files any reference to the unlawful layoffs of Ruth
Walts and Michelle Bonta and notify them in writing
that this has been done and that the layoffs will not
be used against them in any way.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its facility in Louisville, Kentucky, copiesof the attached notice marked ``Appendix.''7Copies ofthe notice, on forms provided by the Regional Director
for Region 9, after being signed by the Respondent's
authorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.In recognition of these rights we hereby notify ouremployees:WEWILLNOT
interrogate our employees concerningany unfair labor practice charge they may have filed
with the National Labor Relations Board.WEWILLNOT
lay off our employees because theyengage in union or protected concerted activities or be-
cause they file unfair labor practice charges with the
National Labor Relations Board.WEWILLNOT
unilaterally lay off employees andchange their hours of work without providing Service
Employees International Union Local No. 557, AFL±
CIO with notice and an opportunity to bargain about
the decisions and the effects of those decisions.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union con-cerning the decision to lay off employees Michelle
Bonta and Ruth Walts and to change Walts' hours of
work and the effects of those decisions.WEWILL
offer Michelle Bonta and Ruth Walts im-mediate and full reinstatement to their former positions
or, if those positions no longer exist, to substantially
equivalent ones without any loss of seniority or other
benefits and WEWILL
make them whole with interestfor any loss of pay or benefits they may have suffered 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates hereinafter are 1993 unless otherwise indicated.by reason of our unlawful layoff of them and WEWILL
remove from their personnel files any references totheir layoffs.MILLWRIGHTS, CONVEYORSAND
MA-CHINERYERECTORSLOCALUNIONNO.1031, AFFILIATEDWITHTHE
UNITEDBROTHERHOODOF
CARPENTERSAND
JOINERSOF
AMERICA, AFL±CIODonald A. Becher, Esq., for the General Counsel.Robert K. Salyers, Esq., of Louisville, Kentucky, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEROBERTC. BATSON, Administrative Law Judge. I heardthis consolidated case in trial at Louisville, Kentucky, on
April 28, 1994, on an order consolidating cases third consoli-
dated complaint and notice of hearing issued by the Regional
Director for Region 9 of the National Labor Relations Board
(the Board) on January 4, 1994, the operative complaint
herein. The complaint alleges that Millwrights, Conveyors
and Machinery Erectors Local Union No. 1031, affiliated
with United Brotherhood of Carpenters and Joiners of Amer-
ica, AFL±CIO (Respondent, Employer, or Local 1031) com-
mitted acts in violation of Section 8(a)(1), (3), (4), and (5)
of the National Labor Relations Act (the Act). Charges were
filed by Service Employees International Union, Local 557,
AFL±CIO (SEIU) in Case 9±CA±31068 on August 31,
1993,1in Case 9±CA±31347 on November 23, and in Case9±CA±31355 on November 24. The charge in Case 9±CA±
31027 was filed by Michelle Bonta, an individual, on Sep-
tember 1, and the charge in Case 9±CA±31209 was filed by
Ruth E. Walts, an individual, on October 12 and amended
on November 3. All charges were served upon Respondent
in a proper and timely manner.The complaint alleges that Respondent engaged in conductin violation of Section 8(a)(3) and (1) of the Act by, on or
about August 20, discharging its employee Michelle Bonta;
about August 20, changing the starting and quitting time of
its employee, Ruth E. Walts; on or about August 20, chang-
ing the working assignment of Walts, and after reinstating
Bonta about August 26, Respondent again discharged her
about August 27; and about November 19, Respondent laid
off its employee, Ruth E. Walts. The complaint further al-
leges that Respondent committed acts in violation of Section
8(a)(4) and (1) of the Act by laying off its employee Walts
about November 19, because she filed an unfair labor prac-
tice charge against Respondent in Case 9±CA±31209 or gave
testimony under the Act. The complaint further alleges that
Respondent committed acts in violation of Section 8(a)(5)
and (1) of the Act by failing and refusing to bargain collec-
tively in good faith with the Union as the exclusive collec-
tive-bargaining representative of its employees.In its answer to the complaint the Respondent admits allprocedural allegations including the Board's jurisdiction inthis matter but denies that it has violated the Act in all mat-ters alleged.On the entire record, in this case, including my oppor-tunity to directly observe the witnesses while testifying under
oath, and their demeanor, while so doing, and after consider-
ing posttrial briefs filed by counsel for the General Counsel
and the Respondent I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, Millwrights, Conveyors and MachineryErectors Local Union No. 1031, affiliated with United Broth-
erhood of Carpenters and Joiners of America, AFL±CIO has
been and is a labor organization, and is an unincorporated as-
sociation with a place of business located in Louisville, Ken-
tucky, and exists for the purpose of dealing with employers
concerning grievances, labor disputes, and terms and condi-
tions of employment for its employees. During the 12
months preceding the issuance of the complaint herein, Re-
spondent in the course and conduct of its business collected
and received dues and initiation fees in excess of $100,000
and remitted them from its Louisville, Kentucky facility di-
rectly to the office of United Brotherhood of Carpenters and
Joiners of America, AFL±CIO in Washington, D.C. The
complaint alleges, Respondent admits, the evidence estab-
lishes, and I find that Respondent is now and has been at all
times material, an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, the parties admit, the evidence es-tablishes, and I find that Service Employees International
Union, Local 557, AFL±CIO is, and has been at all times
material, a labor organization within the meaning of Section
2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
The relevant facts and sequence of events giving rise tothe complaint allegations herein are not even arguably in dis-
pute. The inferences to be drawn from the timing of the
events giving rise to the complaint allegations is the issue
raised in this case. Since at least July 1989, Respondent
Local 1031 had offices located at 2525 Bardstown Road,
Louisville, Kentucky, where it shared space with representa-
tives of the Kentucky State District Council of Carpenters
(District Counsel). (Tr. 145.) The District Counsel's business
agent assigned to the Louisville area occupies this space.
Local 1031 maintains the out-of-work list for the District
Council and was paid $200 a week for this and other sec-
retarial services. The record is replete with evidence that by
June 1993 Respondent Local 1031 was in the mist of an in-
ternal political dispute with the International Brotherhood on
the one hand and its intermediate body, the Kentucky District
State Council of Carpenters, on the other. Financial Secretary
George Blackburn described this situation as ``very adversar-
ial.''In May, 15-year veteran clerical employee, Deborah Rice,who had been a coworker of Walts since Walts began work-
ing in July 1989, gave her 2-week notice that she would be
leaving. Walts advised her sister Michelle Bonta that there 35CARPENTERS LOCAL 10312It appears that Stallings was also the business agent for the Dis-trict Council.3Upon the termination of Bonta, Blackburn gave Walts and Ricenotice that Rice would be in charge of the office and Walts was to
do as she was told by Rice.would be an opening at Local 1031 and on May 24 Bontawent to Local 1031's office and talked with then Financial
Secretary Fred Stallings and was employed as a probationary
employee to replace Rice.2Stallings drafted a memo statingthat Bonta had agreed to be hired as a secretary for Local
1031 with the first 60 days being a probationary period upon
the completion of which benefits would be discussed and
agreed on. (G.C. Exh. 24.) Both Stallings and Bonta signed
the memo. As a result of the intraunion power struggle at the
monthly membership meeting in June, George Blackburn was
elected financial secretary along with ``his slate of officers.''
Blackburn had evidently campaigned on a program to return
Local 1031 back to the membership and make it more demo-
cratic. However, it seems that Stallings remained as business
agent for the District Council. The new regime assumed of-
fice on July 15.At the conclusion of the regular meeting on July 15, whereBlackburn was installed as financial secretary he called an
executive board meeting during which the vice president pre-
sided. President Ed Bleemel had refused to attend this meet-
ing. At this unannounced special meeting the financial sec-
retary was given ``complete supervision and control of all
personnel and properties of Local 1031.'' Eight members of
the 10-member executive board approved this action. (R.
Exh. 4.) The General Counsel suggests that this was an unau-
thorized seizure of power by Blackburn. However, two
former financial secretaries, Michael Wilson (Tr. 202±206)
and Bobby Hammond (Tr. 207±210), testified that the finan-
cial secretary, other than the president, had always been ``in
charge of the office'' including the authority to hire and ter-
minate employees.Walts and Bonta were the only two clerical employees em-ployed by Local 1031, and on July 22 each of them signed
an authorization card for Service Employees International
Union, Local 557, AFL±CIO (SEIU) to be their exclusive
collective-bargaining representative. (G.C. Exhs. 2, 3.) The
record does not reflect any event happening that might have
caused the employees to decide they wanted a union to rep-
resent them. They turned the cards in to Local 557's business
agent, Paul Hounshell, who on August 4 wrote the president
of Local 1031, Edward Bleemel, requesting voluntary rec-
ognition of SEIU Local 557 to represent the employees in
the clerical unit. (G.C. Exh. 5.) On August 5, Hounshell also
filed a petition for representation with Region 9 in Case 9±
RC±16269 requesting an election in a unit consisting of:Office clerical including; secretaries, bookkeepers, com-puter operators, receptionists, general clerical and all
other hourly paid classified employees. Excluded super-
visors, managers and elected officers. [G.C. Exh. 4.]The week following the letter of August 4, Local 1031President Bleemel telephoned Hounshell advising that he had
received the letter and felt that there would be a favorable
response to the request for voluntary recognition and that he
highly endorsed the efforts of the people to get union rep-
resentation. (Tr. 19.) Bleemel advised Hounshell that a regu-
lar executive board and membership meeting would be held
later that month and that his plan was to submit the request
for recognition to the membership at that time.On about August 15, Walts sent copies of this petition forrepresentation by certified mail to Blackburn and the board
of trustees for Local 1031. Blackburn testified he did not re-
call when he received it, but admits it was before the August
19 meeting.On August 19, Respondent had its regular executive boardand membership monthly meeting wherein either the execu-
tive board or the membership voted to recognize Service Em-
ployees International Union as the bargaining representative
for its clerical employees. On August 20 at 8:10 a.m. George
Blackburn called Hounshell's office and wanted to confirm
a meeting, presumably for negotiations and advised him that
he had another employee who wanted to join. (G.C. Exh. 6.)Deborah Rice talked with George Blackburn, about August15 or 16, about returning to work for Local 1031. At the
same meeting where the membership voted to recognize the
Union, Blackburn also caused a vote to be taken to rehire
Deborah Rice and layoff Bonta. (Tr. 161.)On August 20, Bonta estimates somewhere between 8:15and 8:30 a.m. she was called into Blackburn's office and
there waiting for her, aside from Blackburn, was Deborah
Rice and Executive Board Member Hewitt and four or five
others. (Tr. 83.) Bonta testified that Blackburn simply said
that he had rehired Rice as secretary and that Bonta's serv-
ices were no longer needed, assuring her that it was not be-
cause of the job she had done and gave her the rest of the
day off. (Tr. 84.)Rice was called by Respondent as a witness and testifiedthat at that same meeting Blackburn told her that the clericals
were represented by a union and asked her if she would like
to sign a card. Rice replied in the affirmative. (Tr. 220.)
Demonstrating the animosity and adversarial atmosphere in
Local 1031 is the fact that after August 25 or 26, when
Hounshell advised Bleemel that Bonta had been discharged,
Bleemel sent a letter to Local 1031 executive board members
stating in relevant part:3These members have taken it upon themselves tolayoff Michelle Bonta and demote Ruth Walts after the
Local Union took action at the Regular meeting August
19, 1993 to voluntarily recognize SEIU 557 as their
bargaining agent. This unauthorized action has exposed
this Local to unlimited legal action and costs, not to
mention the embarrassment of this Local Union being
labeled as a ``union buster.''As the president and executive officer of this LocalUnion and with the approval of several executive boardmembers, effective August 26, 1993 I am exercising
my authority under the Constitution and By Laws to
preserve order and therefore am reinstating Michelle
Bonta with backpay and benefits.I am also reassigning Ruth Walts to her previous du-ties. [G.C. Exh. 9.]On August 26 Walts telephoned Bonta and told her thatBleemel was reinstating her to work. (Tr. 84, 107.) Bonta re-
ported to work that day and was given a copy of Bleemel's
letter noted above, she also received her regular paycheck
which included an amount for the period she was off work. 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Blackburn, as finanial secretary, was not a full-time employeeand the testimony is that he was in the office only about 1 day a
week usually a Monday or a Thursday.5The change in working conditions underlying the charge appearsto be that Walts worked an extra one-half hour a day to accomodate
Rice during her transition (Tr. 108) and the work assignments appear
to be that Walts no longer opened the mail (Tr. 111).Neither Blackburn nor Rice were in the office on August 26when Bonta returned to work. On August 27 Blackburn came
into the office4and discharged Bonta again by giving her thefollowing letter signed by himself and three trustees of Local
1031 (G.C. Exh. 10):August 27, 1993Michelle Bonta3011 Lexham Rd.
Louisville, KY 40220Dear Michelle:Please be advised to disregard any notice that youhave been given by Edward Bleemel regarding your
being rehired at Local Union #1031.Attached are copies of the Executive Board minutesoutlining the official actions of this local in regards to
you being laid off and also showing the person in
charge of personnel.We deeply regret that you have been subjected to theunauthorized acts of Edward Bleemel and offer our
apologies for any personal hurt that you have suffered.Be further advised that you are no longer an em-ployee of Local Union #1031 as of 08/20/93. Any pay
that you have received for employment beyond that
date from this local is unauthorized and illegal.If you have any questions regarding this informationplease contact me.Yours truly/s/ George BlackburnGeorge BlackburnFinancial Secretary/s/ Gary L. Hewitt /s/ Terry L. Shoemake /s/ M.L. Mon-archTrustee Local#1031 Trustee Local#1031 TrusteeLocal#1031Upon Bonta's second termination by Blackburn, she tele-phoned Hounshell and advised him of that fact. Hounshell
telephoned Blackburn and during the course of their con-
versation pointed out to Blackburn that Bonta's tenure of
service was a mandatory subject of bargaining and that his
actions might well have constituted a violation of the Act
and that he needed to sit down and bargain before he took
any action like that. (Tr. 36.)The Union's office hours were 7:30 a.m. to 4:30 p.m. andprior to August 19, Walts had worked 7:30 a.m. to 4 p.m.
while Bonta worked from 8 a.m. until 4:30 p.m. Upon the
termination of Bonta, Rice instructed Walts to begin work at
7:30 a.m. and Blackburn told her to stay until 4:30 p.m. thus
amounting to a change in her working conditions by adding
one-half hour to her day. This was necessitated by the fact
that Rice could not start work full time because she was
working a 1-week notice for her then employer.In early October Local 1031 moved from its BardstownRoad location to a much smaller facility on Dixie Highway.
The decision Blackburn explained was being made for legiti-mate financial reasons. Blackburn testified that the Localwould save $650 a month by moving to the new location,
however, in doing so the Local lost the $200 a week it had
been receiving from the District Counsel to handle its sec-
retarial functions. The Dixie Highway location which it had
occupied at some point in the past would place it within a
few blocks of the Union Health and Welfare Office and a
sister local.On October 12, Walts filed a charge with the Board's Re-gion 9, Cincinnati, Ohio office over Respondent's changing
her working conditions and assignments, in the body of
which she named Blackburn personally.5(G.C. Exh. 1E.) Onreceipt of the charge Walts had filed against Local 1031 and
Blackburn, Blackburn called Walts into his office, where
Rice was present, and told her he had received the charge
that had been filed ``against him.'' (Tr. 113.) He asked Walts
what working conditions had changed. Walts told him that
she was not obligated to discuss the charge with him and ad-
vised him to call Hounshell. Blackburn admits that he was
surprised at receiving the charge and did ask Walts what
working conditions had changed and admits that he was dis-
appointed, however, he denies that he was upset. Walts re-
ported this interrogation by Blackburn concerning the unfair
labor practice charge she had filed to Hounshell who tele-
phoned Blackburn and reminded him of the limitations under
the Act on an employer's right to make changes in job as-
signments, work assignments, and disciplinary actions. (Tr.
51.)Sometime after November 19, while Walts was on vaca-tion she received a certified letter saying that she was no
longer an employee of Local 1031. (Tr. 115; G.C. Exh. 2.)
The letter stated that she had been laid off ``due to lack of
work.'' Blackburn notified Hounshell after he had laid Walts
off and the fact that she had been terminated. It might be
noted that when Local 1031 moved from its Bardstown street
address to the Dixie Highway address, it increased Walts'
time in getting to and from work from 10±15 minutes to ap-
proximately 1-1/2 hours on public transportation.Although Local 1031 voluntarily and formally recognizedSEIU Local 557 as the exclusive collective-bargaining rep-
resentative for the employees in the clerical unit described
above on August 19, there were no negotiations between the
Employer and the Union until a few days before the trial
here in April 1994. This unconscionable delay in commenc-
ing bargaining was not the fault of the Employer, but much
more attributable to the dereliction of the Union. In addition
to the correspondence pertaining to attempts to set a bargain-
ing date as shown in General Counsel's Exhibits 11±21,
there is testimony of several telephone calls between the par-
ties pertaining to this matter. SEIU Local 557 Business
Agent Paul Hounshell admits that he canceled a number
scheduled sessions because conflicts arose in his schedule. It
is my impression that representing this unit was not among
the Union's top priorities.These are the undisputed facts on which the charges arebased and complaint allegations issued. The allegations shall
be discussed, considered, and analyzed herein seriatim. 37CARPENTERS LOCAL 10316Inasmuch as Bleemel's attempt to reinstate Bonta was not suc-cessful, I must conclude, as testified by Blackburn and representative
of the General President of Carpenters and Joiners, George Martin,
and former financial secretaries of Local 1031, Michael Wilson and
Bobby Hammonds, that the financial secretary is the chief operating
officer of the local and manages all office affairs including hiring
and firing of employees, particulary when ratified by the executive
board and/or the membership.A. The Termination of Michelle BontaAs to knowledge of Bonta's union activity, which Re-spondent has not denied, the General Counsel argues cor-
rectly that Blackburn had admittedly received a copy of the
petition for certification and could presume that the clericals
had signed union authorization cards. He argues that consid-
ering the fact that the Employer here is a union Blackburn
showed no hostility toward the Union ``per se.'' However,
he argues that Blackburn likes no constraints on his authority
which he admitted the Union would be. He construes Gen-
eral Counsel's Exhibit 25 as a loyalty pledge from the cleri-
cal employees:August 23, 1993TO:Debbie Rice
Ruth Walts /s/Ruth E. WaltsFROM:George Blackburn, Fin. Sec.
Be advised that you are to cooperate fully with anyrepresentative of the UBC, and failure to cooperate or
reply truthfully to any inquires can and will be reasons
for termination of employment.This memo is to be signed and placed in your em-ployment record.Yours truly,/s/ George V. BlackburnGeorge BlackburnFinancial SecurityLocal Union #1031cc:Sigurd Lucassen
Doug BanesBonta also testified that on the morning of August 19Blackburn did not speak to her or even acknowledge her
greeting which the General Counsel characterizes as animus.It is further argued that the timing of Bonta's terminationimmediately on acquiring knowledge of her union activity
and the precipitous manner in which it was executed is par-
ticularly persuasive of unlawful motivation. Citing NLRB v.Montgomery Ward & Co., 242 F.2d 497, 502 (2d Cir. 1952),and Limestone Apparel Corp., 255 NLRB 723, 736 (1981).In support of this contention the General Counsel emphasizes
the order in which Blackburn, who presided over the August
19 membership meeting, brought the motions to the floor for
a vote. Blackburn made all the motions which were properly
seconded and all motions carried. The first motion was to re-
hire Debbie Rice to her old position with the same wages
and benefits and with no break in service. The second mo-
tion was to lay off Michelle Bonta effective August 20,
1993. The third motion was to recognize SEIU Local 557 as
the bargaining agent for the clericals and the entire executive
board would constitute the negotiating committee. (G.C. Exh.
10.)The order of these motions the General Counsel contendswas deliberate so that Bonta would be terminated before the
Union was voluntarily recognized and thus avoid the duty to
notify the Union and bargain over her termination. It is also
argued in this regard that inasmuch as Rice could not work
full time while she worked her notice to her then employer,
Respondent should have permitted Bonta to work that weekinstead of firing her immediately. Finally, he points to Local1031 President Bleemel's letter attempting to reinstate Bonta
to avoid the label of ``union buster.''6The General Counsel urges that under Wright Line, 251NLRB 1083 (1980), he has made a prima facie showing that
Bonta's known union activity was a motivating factor in Re-
spondent's action toward her and Respondent has not carried
its burden of demonstrating that its actions toward her would
have been the same in the absence of her protected activity.Assuming arguendo that the General Counsel has made aprima facie showing sufficient under the Wright Line stand-ard, I find on the evidence here that Respondent has dem-
onstrated that its action would have been the same absent
any protected activity. As the General Counsel notes there is
no ``per se'' evidence of animus by Respondent toward
union or concerted activities. The single theory is that the
timing of this action against Bonta immediately upon acquir-
ing knowledge of her union activity is alone insufficient to
carry the General Counsel's burden. Even in conjunction
with the precipitous manner Respondent carried it out, with-
out any notice whatever to Bonta and the fact that it left the
office with only one clerical until Rice could work full time
the burden has still not been met.In my opinion the sole motivating factor for the termi-nation of Bonta, an employee for 3 months, was to make
room for Debbie Rice, who had been employed by Local
1031 for 15 years when she let it be known that she was
willing to come back to work for them. Blackburn testified
that he made the decision at that time, August 15 or 16, to
terminate Bonta and rehire Rice. Of course its impossible for
the General Counsel to rebut that subjective state of mind.
However there is nothing in the record to suggest such was
not the case. Rice was a veteran, and evidently competent
employee who knew the operation of the Local well. The
General Counsel suggest that Rice was made a supervisor
upon her return to work. The only basis for this contention
is a memo drafted by Blackburn (G.C. Exh. 26) which states
in relevant part: ``You are hereby placed in charge of all of-
fice personnel who are employees of Local 1031.'' The
record is replete with evidence that the duties of the clericals
were repetitive and routine. Rice and Blackburn testified thatthe clericals decided between themselves who would do what
jobs and Walts, who worked with Rice, from August 20 to
November 19, did not testify that Rice ever exercised any in-
dicia of supervisory authority over her. The general scope of
the language of General Counsel's Exhibit 26 is insufficient
to constitute a grant of Section 2(11) supervisory authority
to Rice.Accordingly I find Respondent did not violate Section8(a)(3) and (1) by its termination of Michelle Bonta on Au-
gust 19. The attempted rehire of Bonta on August 25 by
Local 1031 President Ed Bleemel was evidently not author-
ized and she was never reemployed. Michelle Bonta may
have been, in part, a victim of an intraunion power struggle 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7For instance he argues that Blackburn structured his motions atthe August 19 meeting; first to terminate Bonta, then rehire Debbie
Rice, and then to recognize the Union in order to avoid bargaining
with the Union over the termination of Bonta.in Local 1031, but whatever the case the General Counselhas failed to demonstrate by a preponderance of the evidencethat Respondent's actions toward Bonta was motivated by
any union or protected concerted activity.B. Ruth Walts' Termination and Changed WorkingConditions and AssignmentsConsidering first the 8(a)(1) and (3) allegations containedin the charge in Case 9±CA±31209 General Counsel's Ex-
hibit 1(e) filed October 12 and amended November 3, as
General Counsel's Exhibit 1(j) alleging violations of Section
8(a)(1), (3), and (5) filed by Ruth E. Walts. These allegations
pertain to the change in working conditions and work assign-
ments of Ruth E. Walts on August 20. The alleged change
in working conditions is apparently based on the fact that on
August 20, when Debbie Rice was hired, Walts was asked
to work for a period of 1 week from 7:30 a.m. to 4:30 p.m.,
thus adding one-half hour a day to her work schedule. The
change in work assignments apparently is predicated on the
fact that Rice assumed some of Walts' former duties. (Tr.
110±111.)These allegations of a violation of the Act must be consid-ered in light of all the circumstances existing at the time of
their occurrences. As noted above on the evening of August
19, the membership of Local 1031 voted to voluntarily rec-
ognized SEIU as the exclusive representative of its clerical
employees. They also took two other actions here pertinent;
the termination of Michelle Bonta's employment, and the re-
hire of Debbie Rice to replace Bonta.The General Counsel appears to argue that from the in-stant of recognition the Employer could take no personnel
action, regardless of how insignificant, without first notifying
and bargaining with the Union about such action.7In viewof the sequence of events here, i.e., the recognition of the
Union and the implementation of the alleged change in Walts
working conditions and work assignments which the Em-
ployer contends it had already planned and the insignificant
impact that it had on Walts, I find that Respondent's conduct
here did not rise to a violation of Section 8(a)(5) and (3) of
the Act. It is not contended that the change in her terms of
employment created more onerous working conditions or had
any significantly adverse impact on her employment.To the extent that the General Counsel is contending thatRespondent move from its Bardstown Road, Louisville loca-
tion to the Dixie Highway, Louisville location which neces-
sitated a significant increase in travel time for Walts was
discriminatorily motivated, I find such contention ludicrous.
The move was motivated primarily by the internal political
conflict among the International Brotherhood, the District
Council, and Respondent, all of which shared tenancy at the
Bardstown location.Accordingly, I find Respondent did not violate Section8(a)(1), (3), and (5) of the Act as alleged here.There is no conflict in the testimony that when GeorgeBlackburn received a copy of the charge in Case 9±CA±
31209 filed by Ruth Walts naming him personally as well as
Local 1031 that he summoned her to his office. There, in thepresence of Debbie Rice, he told her he had some thingsthey needed to discuss. He asked her to sit down and not to
get upset. He told her he had received the charges she had
filed against him and asked her how she felt her working
conditions had changed. She told him she was not obligated
to discuss the charges with him and that he needed to contact
Paul Hounshell. According to Walts, Blackburn ``was kind
of upset'' and told her she was the one who had filed the
charges. ``You are the one that (sic) working conditions have
changed.'' ``You know, how can I respond if you don't tell
me how your conditions have changed?'' ``So, I told him
again to call Paul Hounshell.'' Nothing else was discussed
at this meeting. (Tr. 113.) The above is Walts' version which
does not materially differ from Blackburn. After this con-
versation Blackburn called his attorney.This interrogation constitutes a ``per se'' violation of Sec-tion 8(a)(1) of the Act. The Board and courts have long held
that where an employer has a legitimate cause to inquire, de-
spite the inherent danger of coercion therein, he may not ex-
ercise the privilege of interrogation of employees on matters
involving their section of rights without advising them of
certain safeguards designed to minimize the coercive impact.
These rights were enunciated in Johnnie's Poultry Co., 146NLRB 770 (1964):Thus, the employer must communicate to the employeethe purpose of the questioning, assure him that no re-
prisal will take place, and obtain his participation on a
voluntary basis; the questioning must occur in a context
free from employer hostility to union organization and
must not be itself coercive in nature; and the questions
must not exceed the necessities of the legitimate pur-
pose by prying into other union matters, eliciting infor-
mation concerning an employee's subjective state of
mind, or otherwise interfering with the statutory rights
of employees. When an employer transgresses the
boundaries of these safeguards, he loses the benefits of
the privilege.It is clear Blackburn did not communicate these safeguardsto Walts when inquiring with respect to the subject matter
of her charge. Thus, Respondent committed a violation of
Section 8(a)(1) of the Act.On consideration of all the facts relevant to the terminationof Walts' employment with Respondent, it is evident that the
General Counsel has established by a preponderance of the
evidence that Walts' union and protected concerted activities
and her filing of an unfair labor practice charge with the
Board was the primary motivating factor in Respondent's de-
cision to take this action. The Wright Line standard has beenmet and Respondent has failed to demonstrate that it would
have taken this action against her even in the absence of her
protected activity. While it is true that upon Respondent's
move from the Bardstown location to the Dixie Highway lo-
cation it lost the $200 weekly that it had been receiving from
the District Council for secretarial services, it also reduced
its overhead expenses in rent by an almost equal amount.Both Walts and Rice testified that after this move they nolonger had the use of the computer, which belonged to the
District Council and in which they kept records of their
membership and out-of-work list. These activities then had to
be done manually which took longer. When Walts went on 39CARPENTERS LOCAL 10318Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment), shall be computed as
in Florida Steel Corp., 281 NLRB 651 (1977).vacation November 18, she had been given no indication thatthere was not enough work for two clericals and that either
she or Rice would have to be terminated. Nor, is there anytestimony by Walts, Rice, or Blackburn that there was not
enough work for two, except Blackburn's conclusional testi-
mony to that effect.Notwithstanding lack of any prior notice, on the first dayof Walts' vacation, November 19, Respondent posted the fol-
lowing certified letter to her (G.C. Exh. 22):November 19, 1993Certified MailP311 670 618Ruth E. Walts20 Hallsdale Drive
Louisville, Kentucky 40220Dear Ms. Walts:Please be advised that as of November 19, 1993 youare no longer an employee of Local Union #1031.You have been laid off due to a lack of work. Youwill be paid through November 29, 1993 to cover your
vacation and the Thanksgiving holidays.Respectfully yours,/s/ George V. BlackburnGeorge V. BlackburnFinancial SecretaryLocal Union #1031This action, taken as it was without any advance noticeand in view of Blackburn's obvious animosity toward Walts
for having filed a charge against Respondent and seeking
representation by the Union is demonstrative of Respondent's
motivation. Blackburn testified that at an executive board and
membership meeting on November 18 he proposed to lay off
Ruth Walts for financial reasons and that there was discus-
sion and a motion to lay off Debbie Rice since Rice made
substantially more than Walts, almost $4 an hour more.
Blackburn then stated the layoff was due to lack of work. It
is apparent that Blackburn prevailed and Walts was termi-
nated. (Tr. 174±177.)Based on the foregoing and Respondent's shifting reasonsfor the termination of Walts, I find that it violated Section
8(a)(3), (4), and (1).CONCLUSIONSOF
LAW1. Millwrights, Conveyors and Machinery Erectors LocalUnion No. 1031, affiliated with United Brotherhood of Car-
penters and Joiners of America, AFL±CIO is an employer
engaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. Service Employees International Union, Local 557,AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. By engaging in the following conduct Respondent hasviolated Section 8(a)(1) of the Act.4. By interrogating its employee concerning an unfairlabor practice charge filed with the Board against Respond-
ent by the employee.5. By engaging in the following conduct, Respondent hasviolated Section 8(a)(1), (3), and (4) of the Act.6. By discharging and thereafter failing and refusing to re-instate its employee Ruth E. Walts because she had engaged
in union and protected concerted activities and because she
had filed an unfair labor practice charge against Respondent
with the Board.7. Respondent has not otherwise violated the Act. All alle-gations not specifically found are hereby dismissed.8. The aforesaid unfair labor practices set forth in items4 and 6 above affect commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(1), (3), and (4) of the Act, as set forth above, it shall
be ordered to cease and desist therefrom and from any like
or related manner interfering with, restraining, or coercing its
employees in the exercise of their rights under Section 7 of
the Act. Moreover, Respondent shall be required to post an
appropriate notice attached hereto as ``Appendix.'' Having
found that Respondent has unlawfully discharged its em-
ployee Ruth E. Walts and failed and refused to reinstate her,
it shall be ordered to offer her immediate and full reinstate-
ment to her former position of employment or, if that posi-
tion is no longer available, to a substantially equivalent one,
without prejudice to her seniority or any other rights or privi-
leges she may have previously enjoyed and make her whole
for any loss of earnings and benefits she may have suffered
by reason of Respondent's discrimination against her. Back-
pay will be computed in accordance with the Board's deci-
sion in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus in-terest as prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).8Further, Respondent shall be ordered toremove from its files any references to the unlawful dis-
charges of the above-named employee and notify her that it
had done so and that it will not use her discharge against her
in any way.[Recommended Order omitted from publication.]